In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00478-CR
          01-04-00479-CR
____________

JOHNNY LAMORRIS TWYMAN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause Nos. 976017 and 976018



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to the offense of possession of cocaine in cause
number 976017 and, in accordance with his plea bargain agreement with the State,
the trial court sentenced appellant to confinement for seven years.  On motion of the
State, the trial court dismissed cause number 976018.  Appellant filed timely notices
of appeal in both cases.  We dismiss for lack of jurisdiction.
               In cause number 976017, appellant may appeal only those matters that were
raised by written motion filed and ruled on before trial, or after obtaining the trial
court’s permission to appeal because it was a plea-bargained case in which the
punishment assessed did not exceed the plea agreement.  Tex. R. App. P. 25.2(a)(2).
The trial court’s certification of appellant’s right to appeal in that case states that it
is a plea-bargained case and appellant has no right to appeal.  The record supports the
certification.  We must dismiss an appeal if the trial court’s certification shows there
is no right to appeal.  See Tex. R. App. P. 25.2(d).
               In cause number 976018, the trial court did not enter an appealable
judgment or order, as it dismissed the case upon the State’s motion.  We therefore
have no jurisdiction over the appeal.  See McKown v. State, 915 S.W.2d 160, 161
(Tex. App.—Fort Worth 1996, no pet.).
               Accordingly, we dismiss both appeals for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Bland.
Do not publish.   Tex. R. App. P. 47.2(b).